DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 13/850177 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/617026 is acknowledged.

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "photoreceptor" in claim 1 is used by the claim to mean something like "fluorophore", while the accepted meaning is "a nerve ending that is sensitive to light energy" (Shier, et al. Hole's Human Anatomy and Physiology 9e 2001, p. 1056).  The term "transistor" is used to describe some kind of optical wavelength converter, while the accepted meaning is "a semiconducting device for controlling the flow of current between two terminals, the emitter and the collector, by means of variations in the current flow between a third terminal, the base, and one of the other two" (Authoritative Dictionary of IEEE Standards Terms 7e 2000).  The terms are indefinite because the specification does not clearly redefine the terms.
Additionally, claim 1 is directed to a product: "a DNA-based transistor".  Claim 1 also recites "from a micro light emitting diode" and "by a light sensitive sensor".  The claim does not particularly point out whether these "micro light emitting diode" and "light sensitive sensor" are limiting elements of the "DNA-based transistor".  In other words, the claim does not the distinctly claim the subject matter of the invention because it is not clear whether the claim is infringed by a device that comprises only the "at least four DNA-molecules" as described, or whether infringement requires that the device also include "a micro light emitting diode"  and "a light sensitive sensor".
Hereinafter, the former interpretation will be used: "a DNA-based transistor" requires only "at least four DNA-molecules" as described.  If this interpretation is consistent with Applicant's desired claim scope, then the examiner recommends deleting "from a micro light emitting diode", because "a pulsed electromagnetic wave of light" is a pulse of light regardless of its source.  The examiner further recommends deleting "wherein the output signal is detected … the output signal", because what happens to the output signal outside the structure of the DNA-based transistor makes no difference to the structure of the DNA-based transistor itself.
Conversely, if Applicant desires for the device to include the "micro light emitting diode" and "light sensitive sensor", the examiner suggests amending the claim to explicitly comprise these structures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1–3 are rejected under pre-AIA  35 U.S.C. 102(b) and 102(e) as being anticipated by Lin, et al. (US 2008/0085088).
Lin teaches a method of fabricating a waveguide using DNA templating.  ss-DNA is bound to a substrate, and a complementary ss-DNA that is conjugated to biotin is hybridized to the immobilized ss-DNA (0043).  The ss-DNA can be patterned onto the surface in an array (0021; Fig. 5A), which constitutes a "grid" of ss-DNA molecules.  A quantum dot, conjugated to streptavidin, is then applied to the surface (0043).  Though Lin does not explicitly state that the device comprises "at least four DNA-molecules", a device as illustrated in Figs. 11B and 11C must comprise at least four DNA molecules.  To use the system, "a signal light corresponding to the first excited state is placed at the waveguide edge to cause stimulated emission as electron-hole pairs recombine and the photons propagate downstream to produce an output signal mediated by the inter-dot coupling" (0008); the signal light can be turned on and off (0056), so it constitutes "a pulsed electromagnetic wave of light".  The system creates optical gain (0008), so the output signal constitutes "an augmented pulsed electromagnetic wave of light".
With respect to claim 2, Lin teaches a plurality of input and output pulses (0056).
With respect to claim 3, Lin teaches "an array of structures tailored to operate at different wavelengths" (0049).
Lin therefore anticipates the claimed invention.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LoCascio, et al. (US 2002/0122241) teaches a quantum dot frequency conversion device.  Theobald, et al. (US 2005/0214471) teaches using DNA templating to build nanostructured arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631